UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                               0£C27 2019
J & J SPORTS PRODUCTIONS,INC.,                           rOOKLYN OFFiCE
                  Plaintiff,                                  ORDER


    - against -                                               18-CV-05111(NG)(ST)

SALVATORE BARRETTA,individually
and D/B/A BROWNSTONE BAR &
RESTAURANT; and 227 GOLD INC., an
unknown business entity D/B/A
BROWNSTONE BAR & RESTAURANT

                  Defendants.
                                                     X

GERSHON,United States District Judge:

         By order dated March 22, 2019, the court referred to Magistrate Judge Steven L. Tiscione

plaintiff J & J Sports Production, Inc.'s motion for default judgment against defendants Salvatore

Barretta and 277 Gold Inc. On September 10, 2019, Judge Tiscione issued a Report and

Recommendation ("R&R") recommending that plaintiffs motion for default judgment with

respect to defendant 277 Gold Inc. be granted, that plaintiffs motion with respect to defendant

Salvatore Barretta be denied and the claims against him dismissed,that plaintiff be awarded $4,000

with post-judgment interest at the federal statutory rate but be denied pre-judgment interest, and

that plaintiff be permitted to file a motion for costs and attorneys' fees no more than 30 days after

the entry ofjudgment. Plaintiff has filed objections. I have reviewed those portions of the R&R

to which plaintiff has objected de novo, and I have reviewed the remainder of the R&R for clear

error.



         I conclude that the objections are without merit and adopt Judge Tiscione's R&R in its

entirety. Plaintiff has failed to provide a sound basis for disturbing the R&R's recommendation

that the default judgment be denied with respect to Barretta's individual liability. Regarding
 plaintiffs objection to Judge Tiscione's damages analysis, and plaintiffs reliance on Joe Hand
Promotions, Inc. v. Dang My Link, 2006 WL 8435988, at *2 (E.D.N.Y. Sept. 25, 2006), I am
satisfied that Judge Tiscione properly followed the prevailing law in this Circuit in calculating
plaintiffs statutory and enhanced damages.

         I further reject plaintiffs request to amend its complaint to allege additional facts regarding
Barretta's individual liability. Plaintiff has failed to identify "a single new fact that [it] intends to
plead if the Court were to grant it leave to amend." J & J Sports Prods., Inc. v. Gonzalez, 2019
WL 3716197, at *7(E.D.N.Y. May 9, 2019), report and recommendation adopted, J&J Sports
Prods., Inc. v. Gonzalez, 2019 WL 4888635 (E.D.N.Y. Sept. 30,2019)(internal quotation marks
omitted). Moreover,plaintiffhad the opportunity to amend its complaint pursuant to Federal Rule
of Civil Procedure 15(a)(1) after service was made but chose not to do so. "Where a plaintiff had
the opportunity to amend [its] Complaint at an earlier time and there is no indication that

amendment would not be futile, a court has the discretion to deny leave to amend" Id. (intemal
quotation marks omitted). Accordingly,this request is also denied and the claims against Barretta
are dismissed.

         Finally, as for those portions ofthe R&R to which plaintiff does not object, I find no clear
error.



         Therefore,in accordance with Judge Tiscione's recommendations,judgment is awarded as
follows:


   1. Plaintiffs motion for defaultjudgment with respect to defendant 277 Gold Inc. is granted;
   2. Plaintiffs motion for default judgment with respect to defendant Salvatore Barretta is

         denied and the claims against him are dismissed;
   3. Plaintiff is awarded $4,000 with post-judgment interest at the federal statutory rate but

      denied pre-judgment interest;

   4. Plaintiff is permitted to file a motion for costs and attorneys' fees no more than 30 days
      after the entry ofjudgment.




                                                          SO ORDERED.


                                                            s/Nina Gershon
                                                          NINA GERSHON
                                                          United States District Judge
December^^ ,2019
Brooklyn, New York
